Exhibit 10.1

SETTLEMENT AGREEMENT

This SETTLEMENT AGREEMENT (this “Settlement Agreement”) is made and entered into
as of February 26, 2016, by and between INNOSPEC FUEL SPECIALTIES LLC
(“Innospec”), and PATRICK MCDUFF (“McDuff”).

W I T N E S S E T H:

WHEREAS, Innospec and McDuff are parties to that certain Executive Service
Agreement dated May 7, 2015, the terms of which are hereby incorporated herein
(the “Agreement”); and

WHEREAS, by letter dated September 5, 2015, McDuff tendered his resignation
effective March 5, 2016 (the “Termination Date”); and

WHEREAS, subsequent to receipt of McDuff’s resignation letter McDuff asserted
that the restrictive covenants set forth in Clause 16 of the Agreement were
overbroad and unenforceable; and

WHEREAS, Innospec disputed McDuff’s contentions; and

WHEREAS, Innospec and McDuff now desire to resolve all disputes, known or
unknown, that relate to the enforceability of the restrictive covenants set
forth in Clause 16 of the Agreement, and further agree to extend the duration of
the restrictive covenants from twelve months to eighteen months, all in
accordance with and subject to the terms and conditions of this Settlement
Agreement;

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and promises set forth herein, and for other good and valuable consideration,
the receipt, adequacy and sufficiency of which are hereby acknowledged and
confessed, the parties hereto, intending to be legally bound, hereby covenant
and agree as follows:

1. Payment of Proceeds. Promptly after the execution of this Settlement
Agreement, Innospec shall pay to McDuff (via wire transfer of immediately
available funds to an account designated by McDuff) the sum of One Hundred Sixty
Five Thousand and 00/100 Dollars ($165,000). Additionally, subject to McDuff’s
continued compliance with the Agreement, including without limitation Clause 16
thereof as extended pursuant to this Settlement Agreement, Innospec shall pay to
McDuff on September 5, 2017, an additional Three Hundred Thirty Thousand and
00/100 Dollars ($330,000). All payments are subject to tax withholdings in
accordance with Innospec’s customary payroll policies.

2. Extension of Restrictive Covenants. The restrictive covenants set forth in
Clause 16 of the Agreement that are otherwise scheduled to expire twelve months
after the Termination Date, are hereby extended for an additional six months
such that they will not expire until September 5, 2017.

 

1



--------------------------------------------------------------------------------

3. Acknowledgement of Enforceability. McDuff hereby acknowledges and agrees that
each of the restrictive covenants set forth in Clause 16 of the Agreement (as
extended pursuant to this Settlement Agreement) are enforceable as written and
are reasonably necessary to protect the legitimate business interests and
goodwill of Innospec, and McDuff will refrain from making any assertion to the
contrary. McDuff further acknowledges and agrees that any breach of, or
non-compliance with, the Agreement, including without limitation Clause 16
thereof as extended pursuant to this Settlement Agreement, will result in an
automatic forfeiture of any amounts then unpaid under Section 1 of this
Agreement as well as entitling Innospec to seek injunctive relief (without the
need to post bond or other security) and to exercise any or all other rights or
remedies available to it, at law or in equity or under the Agreement.

4. Interpretation. The undersigned parties hereby acknowledge and represent that
each has been fully advised by its legal counsel of its respective rights and
responsibilities under this Settlement Agreement, that their respective
duly-appointed representatives have read and understand completely the contents
hereof, and that they have voluntarily executed this Settlement Agreement on
their own accord. Further, the undersigned parties hereby acknowledge and
represent that each party has cooperated in the drafting and preparation of this
Settlement Agreement. Accordingly, the undersigned parties hereby acknowledge
and agree that any construction or interpretation of this Settlement Agreement
shall not be made in favor of or against either party, but rather shall be fair
and reasonable based on the plain language of this Settlement Agreement and the
intent of the parties expressed herein.

5. Miscellaneous. The terms of the preamble are incorporated herein and shall
constitute a part of this Settlement Agreement. This Settlement Agreement
(inclusive of the Agreement referenced herein) constitutes the complete and
exclusive agreement among the parties hereto with respect to the matters that
are the subject of this Settlement Agreement, and may not be altered, amended or
modified in any respect whatsoever except in a writing duly executed by each of
the parties to this Settlement Agreement. This Settlement Agreement shall be
binding upon and shall inure to the benefit of each of the undersigned parties
hereto and each of their respective heirs, successors, and assigns. This
Settlement Agreement shall be governed in its enforcement, construction and
interpretation by the laws of the State of Delaware. This Settlement Agreement
may be executed in counterparts, each of which shall be deemed an original, and
all of which taken together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Settlement
Agreement by facsimile transmission or by electronic mail in a PDF (or
comparable) file shall be effective as delivery of a manually executed
counterpart of this Settlement Agreement.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have each caused this Settlement
Agreement to be duly executed as of the date first above written.

 

INNOSPEC FUEL SPECIALTIES LLC By:  

/s/ David E. Williams

Name:  

David E. Williams

Title:  

VP & GC

 

/s/ Patrick McDuff

PATRICK MCDUFF

 

3